DETAILED ACTION

Status of Application
The response filed 03/04/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1, 25, 28, 35 have been amended.
Claims 19, 24 has been cancelled.
Claims 40-41 has been added.
Claims 1, 18, 20-23, 25-31, 35-41 are pending in the case.
Claims 1, 18, 20-23, 25-31, 35-41 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn as a result of amendment.
Applicant’s arguments with respect to the previous prior art rejections have been considered but are moot due to the claim amendments and the new rejection applied as a result of claim amendments.
New grounds of rejection are set forth in the current office action as a result of amendment.

Current Grounds of Rejection
Due to the amendment of the claims these grounds of rejection are applied:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20-23, 25-29, 31, 35, 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (EP 1913934) in view of Karageozian et al. (U.S. Pat. Pub. 2006/0029571).
Rejection:
Kessler et al. teaches an ophthalmic dry eye drop composition comprising at least one liquid aqueous phase, at least one hydrophobic phase with at least one vegetable oil, polyacrylic acid, and is emulsifier free (no emulgator component; abstract; claims 1-3, 6-11, and 15). The vegetable oil is at 0.01-10wt.% and is at least one of the taught and claimed oils including kiwi seed oil, linseed oil (also known as flaxseed oil and long known to contain triglycerides – see Vereshchagin et al.), and rapeseed oil (long known to contain triglycerides – see de Greyt et al., abstract, [17], claims 1-2). The eye drop can be in gel form and are is stable over long periods ([40], storage stable). The composition has the hydrophobic oil phase dispersed as droplets in the aqueous continuous phase [31]. The viscosity of the composition is at 300-8000mPa/s ([54], claim 9). The composition also includes polyacrylic acid and its derivatives such as a carbomer, at 0.1-3wt.% [36-38], an isotonic agent like sorbitol from 0.5-10wt.%  [47], have osmolality in the range of 100 mosmol/kg to 500 mosmol/kg, and a pH of 6 to 8 (claims 10-11, [56-57]). Kessler et al. claims the compositions (claims 1-3, 6-7, 9-11, 15, and 18-21) and exemplifies it comprising polyacrylic acid, sorbitol, centrimid, sodium hydroxide, mid-chain triglycerides, and water (examples). The composition can be placed in a dose and multidose containers (claims 18-21). Kessler et al. claims and exemplifies the composition
    PNG
    media_image1.png
    363
    736
    media_image1.png
    Greyscale
which is with water, vegetable oil, polyacrylic acid, cetrimide (preservative), sorbitol, and sodium hydroxide (pH adjuster, Example 3, claim 15, see full document specifically areas cited). 
While Kessler does not teach the exact claimed values for the viscosity; they are close (i.e. 249 mPa/s and 300mPa/s) wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties MPEP 2144.05 (I); absent evidence of criticality for the claimed values which have not been presented. Additionally it would be prima facie obvious to one of ordinary skill in the art to optimize around the taught range to attain the desired consistency absent evidence of criticality for the claimed values.
Kessler does not teach the exact claimed values for the pH/osmolality; but they are embraced by the general range taught by the prior art (i.e. pH of 6 to 8, osmolality of 100-500 mosmol/kg) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect absent evidence of criticality or unexpected results.


Karageozian et al. teaches that hyaluronan including its sodium salt (sodium hyaluronate) is known to be useful for dry eye, to preferably have a molecular weight range of about 2x103 to about 5x106 (about 2000 to about 5,000,000 g/mol), and present from 0.01-about 10% in ophthalmic compositions ([8-9, 12, 20, 22], claims 1, 9-11, 14). 
Wherein it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hyaluronate as suggested by Karageozian et al., and produce the claimed invention; as it is prima facie obvious to combine the components of the compositions at their useful concentrations (i.e. hyaluronan, carbomer, sorbitol, sodium hydroxide, oil, water), each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose as it is desirable to have a composition with many components for the additive effect of the ingredients for the composition for dry eye. It would also be prima facie obvious to optimize the molecular weight of the hyaluronan within the taught range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.
While the prior art does not teach the exact claimed values for the amount of hyaluronan; but it does overlap wherein even a slight overlap in ranges establishes a prima facie case of obviousness as it is obvious to modify the amount to attain the desired therapeutic effect absent evidence of criticality or unexpected results which .

Claims 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (EP1913934) in view of Karageozian et al. (U.S. Pat. Pub. 2006/0029571) as applied to claims 1, 18, 20-23, 25-29, 31, 35, 37-41, further in view of Mastromarino et al. (The Effect of Medium Chain Triglycerides–Containing Tear Substitute on the Dynamics of Lipid Layer Interference Patterns (DLIP) in Dry Eye Patients – Abstract) and Davio et al. (U.S. Pat. Pub. 2013/0210912).
Rejection:
The teachings of Kessler et al. in view of Karageozian are addressed above.
While the prior art does not teach the exact claimed values for the carbomer; they do overlap where even a slight overlap in range establishes a prima facie case of obviousness and would be obvious to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results.
Kessler et al. in view of Karageozian does not expressly teach the inclusion of medium chain triglycerides in the claimed range but does teach the composition to be useful for dry eye.
Mastromarino et al. teaches that medium chain triglycerides was useful in addressing dry eye and capable of being combined with carbopol (carbomer).

Wherein it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the medium chain triglycerides as suggested by Mastromarino et al. - at its known ophthalmic useful concentrations as suggested by Davio et al., and produce the claimed invention; as it is prima facie obvious to combine the components of the compositions at their useful concentrations, each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose as it is desirable to have a composition with many components for the additive effect of the ingredients for the composition for dry eye. It is also prima facie obvious to optimize the amount of medium chain triglycerides at its known useful ranges and arrive at the claimed values as a means to attain the desired therapeutic effect with a reasonable expectation of success absent evidence of criticality for the claimed range.


Conclusion
Claims 1, 18, 20-23, 25-31, 35-41 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GIGI G HUANG/Primary Examiner, Art Unit 1613